 1   Stephen D. Finestone (125675)
     Jennifer C. Hayes (197252)
 2   Ryan A. Witthans (301432)
     FINESTONE HAYES LLP
 3   456 Montgomery Street, 20th Floor
     San Francisco, California 94104
 4   Tel. (415) 421-2624
     Fax (415) 398-2820
 5   sfinestone@fhlawllp.com

 6   Counsel for Chapter 11 Trustee
     Kyle Everett
 7
                              UNITED STATES BANKRUPTCY COURT
 8
                             NORTHERN DISTRICT OF CALIFORNIA
 9
                                      SAN FRANCISCO DIVISION
10
      In re                                                  Case No. 20-30819 DM
11
      BENJA INCORPORATED                                     Chapter 11
12

13             Debtor.                                       TRUSTEE’S EX PARTE
                                                             APPLICATION FOR AN ORDER
14                                                           PURSUANT TO RULE 2004 FOR
                                                             PRODUCTION OF DOCUMENTS
15                                                           AND EXAMINATION OF MHC
                                                             FINANCIAL SERVICES, INC. and
16                                                           the MURPHY HOFFMAN
                                                             COMPANY
17

18

19            TO THE HON. DENNIS MONTAL AND ALL INTERESTED PARTIES:

20            KYLE EVERETT, Chapter 11 Trustee (the “Trustee”) in this matter, submits this

21   application pursuant to Rule 2004 of the Federal Rules of Bankruptcy Procedure (the

22   “Application”) for entry of an order authorizing the examination of MHC Financial Services,

23   Inc. and the Murphy Hoffman Company (collectively “MHC”) via videoconference or any

24   other method agreed to by the Trustee and MHC, and the production of documents as described

25   in Exhibit A prior to the examination. As the Trustee has a pending motion to convert this case

26   to a Chapter 7, this application and the related order shall provide authority for the Trustee or

27   the Chapter 7 trustee to conduct the examination.

28

     Case:  20-30819 – MHC
     2004 APPLICATION  Doc# 73        Filed: 01/18/21     Entered: 01/18/21 16:37:51         Page
                                                                                                1 1 of 5
 1   Background:

 2          The Debtor filed a voluntary Chapter 11 on October 15, 2020. The Court granted the

 3   motion of Busey Bank for appointment of a Chapter 11 on October 26, 2020. The Office of the

 4   U.S. Trustee sought the appoint of Kyle Everett as the Chapter 11 Trustee and the Court

 5   approved the appointment of Mr. Everett on November 3, 2020. Since his appointment, the

 6   Trustee has been investigating Debtor’s affairs, though his investigation has been slowed by the

 7   fact that Debtor’s principal, Andrew Chapin, was arrested and charged with various federal

 8   offenses and has been unwilling to provide information to the Trustee.

 9          The Trustee wishes to obtain documents from MHC and examine it based on the fact

10   that MHC received significant payments within the year prior to the Debtor’s bankruptcy filing.

11   Legal Argument:

12          Rule 2004(a) of the Bankruptcy Rules states that upon a motion of any party in

13   interest, “the court may order the examination of any entity.” Rule 2004(c) in turn allows for

14   the production of documents. Rule 2004-1 of the Bankruptcy Local Rules for the United States

15   District Court for the Northern District of California allows for the Court Clerk to issue an

16   order granting an application for examination of a witness pursuant to Rule 2004(a).

17          The scope of a Rule 2004 examination “is ‘unfettered and broad,’ and the rule itself

18   is ‘one of the peculiar characteristics of bankruptcy law and procedure because it affords few of

19   the procedural safeguards that an examination under Rule 26 of the Federal Rules of Civil

20   Procedure does.’” 9 King, Collier on Bankruptcy, Examination, ¶ 2004.02[1] (15th ed. rev.

21   1998) (quoting In re Mittco, Inc., 44 B.R. 35, 36 (Bankr. E.D. Wis. 1984)). In its broadest

22   sense, 2004 examinations are referred to as a “fishing expedition.” In re Bennett Funding

23   Group, Inc., 203 B.R. 24, 28 (Bankr. N.D. N.Y. 1996). Such examinations are not intended to

24   be abusive, but instead provide opportunities for “discovering assets, examining transactions,

25   and determining whether wrongdoing has occurred.” In re Washington Mutual, Inc., 408 B.R.

26   at 408 B.R. 45, 50 (Bankr. D. Del. 2009), citing In re Enron Corp., 281 B.R. 836, 840 (Bankr.

27   S.D. N.Y. 2002). Accordingly, no contested matter or adversary proceeding need be instituted

28   as a prerequisite to conducting an examination under Rule 2004.

     Case:  20-30819 – MHC
     2004 APPLICATION  Doc# 73        Filed: 01/18/21     Entered: 01/18/21 16:37:51        Page
                                                                                               2 2 of 5
 1          Accordingly, the Trustee requests issuance of an order requiring MHC to produce

 2   documents in response to Exhibit A no later than 15 days subsequent to service of the Court’s

 3   order granting this Application, and to appear for examination via video conference or such

 4   other method as may be agreed upon by the parties at a mutually agreed upon date but no later

 5   than 14 days after production of the documents. As the Trustee has a pending motion to convert

 6   this case to a Chapter 7, this application and the related order shall provide authority for the

 7   Trustee or the Chapter 7 trustee to conduct the examination

 8   Dated: January 18, 2021                                FINESTONE HAYES LLP

 9

10                                                          /s/ Stephen D. Finestone
                                                            Stephen D. Finestone
11                                                          Attorneys for Kyle Everett

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Case:  20-30819 – MHC
     2004 APPLICATION  Doc# 73         Filed: 01/18/21     Entered: 01/18/21 16:37:51        Page
                                                                                                3 3 of 5
 1                                             EXHIBIT A

 2                                     Instructions and Definitions

 3          A. “Document” and “Documents” shall have the same definition as contemplated by

 4   the Federal Rules of Civil Procedure 26 or 34, including, without limitation, all papers,

 5   writings, and records of every type and description, all written, recorded and graphic matter of

 6   every type and description, contracts, receipts, buy orders, canceled checks, drafts, invoices,

 7   statements, memoranda, corporate minutes, bulletins, intra- and interoffice communications,

 8   books of account, worksheets, desk diaries, appointment books, expense accounts, recordings,

 9   notes of conversations, notes of meetings and conferences, telegraphic communications, stock

10   certificates, pamphlets, schedules, studies, books, computer printouts, reports, photographs,

11   maps, charts, photographic records, tapes, transcriptions of tapes, and any other device or

12   medium on or through which information of any type is transmitted, recorded, or preserved.

13   The term “document” also encompasses all matters, instruments or other means of electronic

14   storage or other forms of media, including e-mails and other electronically stored information.

15   The term “document” also means every copy of a document where such copy is not an identical

16   duplicate of the original.

17          B. The term “Communication(s)” or “Communication(s)” includes any contact,

18   regardless of method between two or more persons, organizations, companies or other business

19   entities, regardless of form, and shall include, without limitation, meetings, conferences,

20   negotiations, telephone conversations, text messages or any other form of verbal or written

21   exchange of information in the form of facts, ideas, inquiries, or otherwise.

22          C. The term “MHC” means MHC Financial Service, Inc. and the Murphy Hoffman

23   Company, their officers, employees, directors, agents and anyone else acting on their behalf.

24          D. The term “Debtor” means Benja Incorporated and any of its officers, directors,

25   shareholders, employees, agents, lawyers, as well as any related entities that are or were owned

26   by Debtor and any predecessors or successors in interest, including EPHE Corp and any person

27   acting on their behalf.

28

     Case:  20-30819 – MHC
     2004 APPLICATION  Doc# 73        Filed: 01/18/21     Entered: 01/18/21 16:37:51        Page
                                                                                               4 4 of 5
 1          E. The term “Chapin” means Andrew Chapin and any of his employees, agents,

 2   lawyers or anyone acting on his behalf.

 3          F. The “Factoring Agreement” means the Factoring Services Agreement dated March

 4   25, 2020 entered into between MHC and the Debtor, as amended.

 5                               DOCUMENTS TO BE PRODUCED

 6          1. All Documents concerning any loans or advances made by MHC to the Debtor,

 7              including but not limited to, any agreements, correspondence, underwriting,

 8              advances and payments.

 9          2. All Communications regarding any loans or advances to the Debtor, including but

10              not limited to, emails and text messages.

11          3. All Documents concerning any repayment to MHC by the Debtor.

12          4. All Communications with any third-party regarding the Debtor and any of its

13              officers, directors or employees.

14          5. All Communications with the Debtor or anyone acting on its behalf.

15          6. All Communications with Chapin.

16          7. All Communications with Thomas Goode.

17          8. All Documents evidencing or otherwise relating to transfers made by the Debtor to

18              MHC or for MHC’s benefit, of funds or other property of the Debtor, including but

19              not limited to, checks, wire information and any Documents or Communications in

20              connection therewith.

21          9. Documents evidencing any demands for payment from the Debtor.

22          10. All Communications with any creditor of the Debtor.

23

24

25

26

27

28

     Case:  20-30819 – MHC
     2004 APPLICATION  Doc# 73       Filed: 01/18/21        Entered: 01/18/21 16:37:51   Page
                                                                                            5 5 of 5
